                                          Case 4:17-cv-05339-JST Document 235 Filed 08/18/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    CHRISTOPHER WROTH, et al.,                          Case No. 17-cv-05339-JST
                                                       Plaintiffs,
                                   8
                                                v.                                          ORDER TO FILE STIPULATION OF
                                   9                                                        DISMISSAL
                                  10    CITY OF ROHNERT PARK, et al.,                       Re: ECF No. 233
                                                       Defendants.
                                  11
                                  12
Northern District of California
 United States District Court




                                  13          Magistrate Judge Laurel Beeler has issued a minute entry indicating that the parties in this

                                  14   case reached a settlement at a settlement conference on August 17, 2020. ECF No. 233. By

                                  15   November 2, 2020, the parties shall file either a stipulation of dismissal or a one-page joint

                                  16   statement explaining why they were unable to file such a stipulation.

                                  17          The Court also hereby sets a case management conference on November 17, 2020. That

                                  18   conference will be vacated automatically if a stipulation of dismissal is timely filed.

                                  19          Any continuance of the deadlines set in this order requires a showing of good cause.

                                  20          All other deadlines and hearings are vacated.

                                  21          IT IS SO ORDERED.

                                  22   Dated: August 18, 2020
                                                                                        _______________________________________
                                  23                                                                   JON S. TIGAR
                                  24                                                             United States District Judge

                                  25

                                  26

                                  27

                                  28
